147 Ga. App. 441 (1978)
249 S.E.2d 154
JONES
v.
FIRST NATIONAL BANK OF ATLANTA et al.
56404.
Court of Appeals of Georgia.
Argued September 12, 1978.
Decided October 5, 1978.
Charles O. Jones, pro se.
Gambrell, Russell & Forbes, David M. Brown, Horton & Crim, Candler Crim, Jr., Sturgis G. Bates, III, Michael V. Elsberry, for appellees.
SMITH, Judge.
Jones, appellant, had his suit against First National dismissed on the dual grounds of failure to state a claim upon which relief can be granted and res judicata. This appeal enumerates as error, and argues, only the latter grounds; the former, failure to state a claim, is never attacked as incorrect. We affirm.
Matters not enumerated as error will not be considered on appeal (Rider v. State, 226 Ga. 14 (2) (172 SE2d 318) (1970)) and are therefore presumed to be binding and correct. Nalley v. Aiken, 120 Ga. App. 535 (171 SE2d 377) (1969). "[A]judgment which is correct will not be reversed even if it were shown... that some incorrect reasons were cited as the basis for the judgment." Engineered Builders v. Lamar Nash Buick-Pontiac, Inc., 133 Ga. App. 141, 143 (210 SE2d 179) (1974). Thus it is not important whether the trial court was correct or not as to the res judicata element of the judgment; the judgment would be affirmed in either instance.
Judgment affirmed. Deen, P. J., and Banke, J., concur.